DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Becken et al (US 2011/0051082 A1).
Re claim 1, Becken et al teaches a method implemented by computer means for determining an ophthalmic lens adapted to a wearer, the method comprising the following steps of: receiving wearer data comprising at least the ophthalmic prescription of said wearer (see 0063, 0112, 0132); receiving a set of object points associated with target optical performances 
	Re claim 2, Becken et al teaches the set of object points is determined by: determining a set of object points based on the wearer data associating target optical performances to the set of object points based on the wearer data (see 0103-0104).
	Re claim 3, Becken et al teaches wherein the set of object points and the associated target optical performances are determined using a reference ophthalmic lens based on the prescription of the wearer data placed in reference wearing conditions in front of the center of rotation of a reference eye (see 0098).
	Re claim 4, Becken et al teaches wherein the reference ophthalmic lens corresponds to an ophthalmic lens based on the ophthalmic prescription of the right eye of the wearer or the left eye of the wearer or based on the weighted average ophthalmic prescription between both eyes of the wearer (see 0113, 0140).
	Re claim 5, Becken et al teaches wherein determining an ophthalmic lens adapted to the wearer comprises, at least, selecting among a list of different ophthalmic lenses the ophthalmic lens that provides optical performances for light rays propagating from a selection of at least part of object points of said set of object points to the center of rotation of the eye of the wearer passing through the ophthalmic lens the closest to the target optical performances (see 0113).
	Re claim 6, Becken et al teaches wherein determining an ophthalmic lens adapted to the wearer comprises optimizing an initial ophthalmic lens so that the light rays propagating from a selection of at least part of object points of said set of object points to the center of rotation of the 
	Re claim 7, Becken et al teaches wherein when associating target optical performances to a selection of points of the set of object points, at least one object point at a first distance from the center of rotation of the eye has the optical power and/or the astigmatism and/or the astigmatism axis that corresponds to said first distance vision prescription of the wearer (see 0006).
	Re claim 8, Becken et al teaches wherein the ophthalmic lens is a power variation ophthalmic lens having at least two points of reference corresponding to ophthalmic prescriptions for two different viewing distances (see 0112-0113).
	Re claim 9, Becken et al teaches wherein when associating target optical performances to a selection of points of the set of object points, at least one object point at a second distance different from the first distance has the optical power and/or the astigmatism and/or the astigmatism axis that corresponds to said second distance vision prescription of the wearer (see 0112-0113).
	Re claim 10, Becken et al teaches wherein the method further comprises prior to associating target optical performances, a step of projecting a selection of at least part of object points that correspond to the meridian of the reference ophthalmic lens on a plane (see 0007, 0035, and 0078).
Re claim 11, Becken et al teaches applying, wherein the method further comprises prior to associating target optical performances, a step of extruding a selection of a least part of said set of object points either along a direction or about an axis passing through a point along the segment linking both center of rotation of the eyes of the wearer (see 0105).

	Re claim 13, Becken et al teaches wherein the common selection of binocular object points corresponds to a weighted sum of the projection of a selection of at least part of object points that correspond to the meridian of each reference ophthalmic lens on a common plane (see 0078).
	Re claim 14, Becken et al teaches wherein the weighted sum is done for a plurality of gazing direction from the cyclopean eye of the wearer (see 0111).
	Re claim 15, Becken et al teaches a pair of progressive ophthalmic lenses adapted for a wearer in worn conditions, wherein for a given set of object points corresponding to gaze directions within an angular disc of 35° of diameter centered on a direction of gaze corresponding to an angle of declination of 8 ° and 0 ° of azimuth angle and with a sampling step of 2°, Sessoms object points aA 4 is smaller than or equal to 0.026 with Ar the resulting astigmatism at the given object point through the right progressive ophthalmic lens, Al the resulting astigmatism at the given object point through the left progressive ophthalmic lens and Add the prescribed addition of the wearer (see 0131-0133 the device is adjustable based on the anatomical and ophthalmological needs of the patient and therefore by definition this example would fall within that set of parameters).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Due to the fact that this claim is to a device and not a method, there is required structural limitations to be present in the claim.  In this case, the limitations are more directed to the anatomical specifics of the user and not directed to the structure of the device.  Even if this language would impart structure on the lens claimed it would not be explicit enough to determine the applicant’s intended scope of limitation as there is no discussion of how the limitations are associated with the structure of the claimed lens.  This claim does not meet its test of definiteness as a device claim as there is no disclosed structure.  Therefore, proper correction is requested.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872